


Exhibit 10.10


THIRD AMENDMENT TO REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT
This Third Amendment to Revolving Credit, Term Loan and Security Agreement (this
“Amendment”) is made as of this 14th day of March, 2013 among APPLIANCE
RECYCLING CENTERS OF AMERICA, INC., a Minnesota corporation (“ARCA”), ARCA
RECYCLING, INC., a California corporation (“ARCA Recycling”), ARCA CANADA INC.,
an Ontario, Canada, corporation (“ARCA Canada”), APPLIANCESMART, INC., a
Minnesota corporation (“ApplianceSmart,” together with ARCA, ARCA Recycling and
ARCA Canada, collectively, the “Borrowers” and each individually, a “Borrower”),
certain financial institutions party to the Credit Agreement from time to time
as lenders (collectively, the “Lenders”), and PNC BANK, NATIONAL ASSOCIATION, as
agent and lender (“PNC,” in such capacity, “Agent”).
RECITALS
A.The Borrowers, Lenders and PNC are parties to that certain Revolving Credit,
Term Loan and Security Agreement dated as of January 24, 2011 (as the same may
have been amended, supplemented or otherwise modified from time to time prior to
the date hereof, the “Credit Agreement”), pursuant to which PNC has made certain
loans to, and extensions of credit for the account of, the Borrowers. The Credit
Agreement and all other documents executed in connection therewith to the date
hereof are collectively referred to as the “Existing Financing Agreements.” All
capitalized terms used not otherwise defined herein shall have the meaning
ascribed thereto in the Credit Agreement, as amended hereby.
B.    Reference is hereby made to that certain letter from Agent to Borrowing
Agent dated on or about October 23, 2012, pursuant to which Agent informed
Borrowing Agent that the Lenders reserved all rights and remedies available to
them in connection with the Event of Default arising from the failure of the
Borrowers to comply with Section 7.5(b) (“Loans”) of the Credit Agreement by
permitting loans to the AAP Joint Venture to exceed $550,000 as of July 27, 2012
(the “AAP Joint Venture Event of Default”) and on certain dates thereafter.
C.    The Borrowers did not comply with their obligations under Section 6.5 of
the Credit Agreement (“Fixed Charge Coverage Ratio”) for the fiscal quarters
ending September 29, 2012, and December 29, 2012, by failing to maintain, as of
the end of each of such fiscal quarters, a Fixed Charge Coverage Ratio of not
less than 1.10 to 1.00, resulting in Events of Default (such Events of Default,
together with the AAP Joint Venture Event of Default, collectively the
“Designated Events of Default”).
D.    The Borrowers have requested, and PNC has agreed, to waive the Designated
Events of Default and to amend certain provisions of the Credit Agreement
subject to the terms and conditions of this Amendment.
NOW THEREFORE, with the foregoing background hereinafter deemed incorporated by
reference herein and made part hereof, the parties hereto, intending to be
legally bound, promise and agree as follows:


1.Amendments to Credit Agreement.
(a)    Additional Defined Terms. As of the Effective Date, the following defined
terms shall be added to Section 1.2 of the Credit Agreement in the appropriate
alphabetical order:

-1-



--------------------------------------------------------------------------------



“13-Week Cash Flow Analysis” shall mean, for any date, an analysis of the cash
flow of the Borrowers for the then-preceding week, together with a forecast of
the cash flow for the Borrowers for the thirteen (13) following weeks, in each
case prepared by the Borrowing Agent consistent with past practice.
“Availability Reserve” shall mean an amount equal to $500,000.
“Interest Rate Reduction Conditions” shall mean the satisfaction of the
following conditions: (i) Agent shall have received the monthly financial
statements of Borrowers required under Section 9.9 below for the fiscal month
ending December 28, 2013, and (ii) since the Third Amendment Date, no Default or
Event of Default shall have occurred.
“Third Amendment” shall mean the Third Amendment to the Revolving Credit, Term
Loan and Security Agreement, dated as of the Third Amendment Date and entered
into by and among the Borrowers, the Agent and the Lenders.
“Third Amendment Date” shall mean March 14, 2013.


(b)    Changes to Defined Terms. As of the Effective Date, the following defined
terms shall be amended and restated as follows:
“EBITDA” shall mean for any period the sum of (i) Earnings Before Interest and
Taxes for such period, plus (ii) depreciation expenses for such period, plus
(iii) amortization expenses for such period, plus (iv) any other non-cash
charges, including without limitation, any stock or other equity consideration
and/or compensation for such period, acceptable to Agent in its reasonable
discretion, plus (v) fees and expenses incurred by the Borrowers in connection
with the Third Amendment in an amount not to exceed $150,000 to the extent
expensed and not capitalized, plus (vi) any fees and expenses paid by the
Borrowers during Borrowers’ 2013 fiscal year to Alliance Management in excess of
$150,000 in the aggregate, plus (vii) lease termination fees paid to lessors and
disclosed to Agent prior to the Third Amendment Date; provided, however, that
only the amount by which such termination fees exceed $375,000 in the aggregate
shall be added back to EBITDA, plus (viii) lease termination fees paid to
lessors to the extent Agent agrees in writing, in its reasonable discretion, to
permit such fees to be added back in calculating EBITDA.
“Maximum Revolving Advance Amount” shall mean $15,000,000.
“Revolving Interest Rate” shall mean, (a) with respect to Domestic Rate Loans,
an interest rate per annum equal to the sum of the Alternate Base Rate plus two
and three quarters of one percent (2.75%), and (b) with respect to Eurodollar
Rate Loans, the sum of the Eurodollar Rate plus three and three quarters of one
percent (3.75%); provided, however, that upon satisfaction of the Interest Rate
Reduction Conditions, the Revolving Interest Rate shall mean (a) with respect to
Domestic Rate Loans, an interest rate per annum equal to the sum of the
Alternate Base

-2-



--------------------------------------------------------------------------------



Rate plus one and three quarters of one percent (1.75%), and (b) with respect to
Eurodollar Rate Loans, the sum of the Eurodollar Rate plus two and three
quarters of one percent (2.75%).
“Term Loan Rate” shall mean, (a) with respect to Domestic Rate Loans, an
interest rate per annum equal to the sum of the Alternate Base Rate plus three
and one quarter of one percent (3.25%), and (b) with respect to Eurodollar Rate
Loans, the sum of the Eurodollar Rate plus four and one quarter of one percent
(4.25%); provided, however, that upon satisfaction of the Interest Rate
Reduction Conditions, the Term Loan Rate shall mean (a) with respect to Domestic
Rate Loans, an interest rate per annum equal to the sum of the Alternate Base
Rate plus two and one quarter of one percent (2.25%), and (b) with respect to
Eurodollar Rate Loans, the sum of the Eurodollar Rate plus three and one quarter
of one percent (3.25%).
(c)    Revolving Advances. As of the Effective Date, Section 2.1(a)(y)(viii) of
the Credit Agreement is amended and restated as follows:
“(viii) the Availability Reserve, minus”
(d)    Interest Rates. Notwithstanding anything to the contrary contained in the
Credit Agreement or any of the Other Documents, upon and as of the Effective
Date, all Advances made after the Effective Date shall be deemed to be Domestic
Rate Loans, and Borrowing Agent shall not be permitted to request that any
Advances be made as Eurodollar Rate Loans. Any outstanding Eurodollar Rate Loans
shall, at the end of the applicable Interest Period, convert to Domestic Rate
Loans. Upon satisfaction of the Interest Rate Reduction Conditions, the
Borrowing Agent may request that Advances be made as, or converted to,
Eurodollar Rate Loans as set forth in Sections 2.2 and 2.4 of the Credit
Agreement.
(e)    Mandatory Prepayments. As of the Effective Date, existing Section 2.21 of
the Credit Agreement shall become Section 2.21(a), and the following clause (b)
shall be added as Section 2.21(b):
(b)    Upon receipt by any Borrower of any cash proceeds from carbon offset
credits, Borrowers shall repay the Advances in an amount equal to such cash
proceeds, such repayments to be made promptly but in no event more than one (1)
Business Day following receipt of such cash proceeds, and until the date of
payment, such proceeds shall be held in trust for Agent. Such payments shall be
applied (x) first, to the Revolving Advances, second (y) to the Term Loan in the
inverse order of maturity thereof and (z) next, to the remaining Advances in
such order as Agent may determine, provided however that to the extent any such
cash proceeds are applied to the Revolving Advances, Agent may, in its sole
discretion, institute a reserve in the Formula Amount in an amount equal to such
cash proceeds; provided further that such reserve shall not exceed $1,000,000 in
the aggregate.
(f)    Financial Covenants. As of the Effective Date, Section 6.5 of the Credit
Agreement is amended and restated as follows:
6.5. Financial Covenants.

-3-



--------------------------------------------------------------------------------



(a) Fixed Charge Coverage Ratio. Commencing with the fiscal quarter ending
December 28, 2013, cause to be maintained as of the end of each fiscal quarter a
Fixed Charge Coverage Ratio of not less than 1.10 to 1.0, measured on a trailing
twelve-month basis, provided, however, that for the fiscal quarter ending
December 28, 2013, the Fixed Charge Coverage Ratio shall be measured on a
trailing nine-month basis.
(b) Minimum EBITDA. Achieve, commencing with the fiscal month ending January 26,
2013, a minimum EBITDA of not less than the amount set forth below opposite the
applicable measurement date for the applicable measurement period:
Measurement Date
Measurement Period
Minimum EBITDA
January 26, 2013
1 month ending
January 26, 2013
-619,000$
February 23, 2013
2 months ending
February 23, 2013
-1,028,000$
March 30, 2013
3 months ending
March 30, 2013
-1,373,000$
April 27, 2013
4 months ending
April 27, 2013
-1,368,000$
May 25, 2013
5 months ending
May 25, 2013
-1,176,000$
June 29, 2013
6 months ending
June 29, 2013
-990,000$
July 27, 2013
7 months ending
July 27, 2013
-637,000$
August 24, 2013
8 months ending
August 24, 2013
-292,000$
September 28, 2013
9 months ending
September 28, 2013
$9,000
October 26, 2013
10 months ending
October 26, 2013
$385,000
November 23, 2013
11 months ending
November 23, 2013
$859,000
December 28, 2013
12 months ending
December 28, 2013
$1,005,000



(g)    Loans. As of the Effective Date, Section 7.5 of the Credit Agreement is
amended and restated as follows:
7.5 Loans. Make advances, loans or extensions of credit to any Person, including
any Parent, Subsidiary or Affiliate except (i) with respect to the extension of
commercial trade credit in connection with the sale of Inventory in the Ordinary
Course of Business, and (ii) Borrowers may make loans to the AAP Joint Venture;
provided, that, for each applicable time period set forth below, the aggregate
amount of such

-4-



--------------------------------------------------------------------------------



loans shall not exceed the amount set forth below opposite such time period:
Time Period
Maximum amount of loans to
AAP Joint Venture
From the Third Amendment Date
through and including March 29, 2013
$709,000
From March 30, 2013, through and
including April 26, 2013
$669,000
From April 27, 2013, through and
including May 24, 2013
$629,000
From May 25, 2013, through and
including June 28, 2013
$589,000
From June 29, 2013, through and
including July 26, 2013
$549,000
From July 27, 2013, through and
including August 23, 2013
$509,000
From August 24, 2013, through and
including September 27, 2013
$469,000
From September 28, 2013, through
and including October 25, 2013
$429,000
From October 26, 2013, through
and including November 22, 2013
$389,000
From November 23, 2013, through
and including December 27, 2013
$349,000
From December 28, 2013, through
and including January 24, 2014
$309,000
From January 25, 2014, and at all
times thereafter
$300,000

(h)    Schedules; Cash Flow Analysis. Upon and as of the Effective Date, the
first sentence of Section 9.2 of the Credit Agreement is amended and restated as
follows:
9.2. Schedules; Cash Flow Analysis.
Deliver to Agent on or before (i) the twentieth (20th) day of each month as and
for the prior month: (a) accounts receivable agings inclusive of reconciliations
to the general ledger, (b) accounts payable agings; and (ii) Thursday of each
week, as and for the prior week: (a) Credit Card Receivables reports, (b)
Inventory reports, (c) sales, collections and credits reports, (d) a 13-Week
Cash Flow Analysis, and (e) a Borrowing Base Certificate in form and substance
satisfactory to Agent (which shall be calculated as of the last day of the prior
month and which shall not be binding upon Agent or restrictive of Agent’s rights
under this Agreement).
(i)    Term; Prepayment. Upon and as of the Effective Date, Section 13.1 of the
Credit Agreement is amended and restated as follows:

-5-



--------------------------------------------------------------------------------



13.1. Term; Prepayment. This Agreement, which shall inure to the benefit of and
shall be binding upon the respective successors and permitted assigns of each
Borrower, Agent and each Lender, shall become effective on the date hereof and
shall continue in full force and effect until January 24, 2016 (the “Term”)
unless sooner terminated as herein provided. Borrowers may terminate this
Agreement at any time upon ninety (90) days’ prior written notice upon payment
in full of the Obligations. Notwithstanding anything to the contrary set forth
in the Fee Letter, in the event the Obligations are prepaid in full prior to the
last day of the Term (the date of such prepayment hereinafter referred to as the
“Early Termination Date”), Borrowers shall pay to Agent, for the benefit of
Lenders, an early termination fee in an amount equal to (i) three percent
(3.00%) of the sum of (a) the Maximum Revolving Advance Amount plus (b) the
outstanding principal amount of the Term Loan as of the Early Termination Date
(the sum of the foregoing items (a) and (b) is referred to below as the “Early
Termination Base Amount”) if the Early Termination Date occurs on or after the
Third Amendment Date to and including the date immediately preceding the first
anniversary of the Third Amendment Date, (ii) two percent (2.00%) of the Early
Termination Base Amount if the Early Termination Date occurs on or after the
first anniversary of the Third Amendment Date to and including the date
immediately preceding the second anniversary of the Third Amendment Date, and
(iii) one percent (1.00%) of the Early Termination Base Amount if the Early
Termination Date occurs on or after the second anniversary of the Third
Amendment Date.
2.    Waiver. Upon the Effective Date, Agent and Lenders hereby waive the
Designated Events of Default and agree that, notwithstanding such Event of
Default, no Default Rate interest shall be charged on the Obligations for the
period commencing July 27, 2012, through and including the Effective Date.
Notwithstanding the foregoing, this waiver shall in no way constitute a waiver
of any other Default or Event of Default which may have occurred, nor shall this
waiver obligate Agents or Lenders to provide any further waiver of any other
Default or Event of Default under the Credit Agreement (whether similar or
dissimilar, including without limitation any further Default or Event of Default
resulting from a failure to comply with Section 6.5 or 7.5 of the Credit
Agreement). This waiver shall not preclude the future exercise of any right,
power, or privilege available to Agents or Lenders whether under the Credit
Agreement, the Other Documents or otherwise upon the occurrence of any Event of
Default after the date hereof.
3.    Representations, Warranties, Covenants. Each Borrower hereby:
(a)    represents and warrants to the Agent and the Lenders that all
representations and warranties set forth in the Credit Agreement and all of the
other Existing Financing Agreements are true and correct in all material
respects as of the date hereof (except to the extent any such representations
and warranties specifically relate to a specific date, in which case such
representations and warranties were true and correct in all material respects on
and as of such other specific date);
(b)    reaffirms all of the covenants contained in the Credit Agreement as
amended hereby and covenants to abide thereby until the satisfaction in full of
the Obligations and the termination of the commitments of the Lenders under the
Credit Agreement;

-6-



--------------------------------------------------------------------------------



(c)    represents and warrants to the Agent and the Lenders that, after giving
effect to this Amendment, no Default or Event of Default has occurred and is
continuing under any of the Existing Financing Agreements;
(d)    represents and warrants to the Agent and the Lenders that it has the
authority and legal right to execute, deliver and carry out the terms of this
Amendment, that such actions were duly authorized by all necessary corporate or
company action, as applicable, and that the officers executing this Amendment on
its behalf were similarly authorized and empowered, and that this Amendment does
not contravene any provisions of its organizational documents or of any contract
or agreement to which it is a party or by which any of its properties are bound;
and
(e)    represents and warrants to the Agent and the Lenders that this Amendment
is valid, binding and enforceable against the Borrowers in accordance with its
terms except as such enforceability may be limited by any applicable bankruptcy,
insolvency, moratorium or similar laws affecting creditors’ rights generally and
by general principles of equity (whether enforcement is sought in equity or at
law).
4.    Amendment Fee. A fee of $125,000 (the “Third Amendment Fee”) shall be
fully earned by the Agent and the Lenders as of the Effective Date. The
Borrowers acknowledge and agree that Borrowers shall be obligated to pay, and
the Borrowers hereby agree to pay: (i) one third (⅓) of the Third Amendment Fee
to the Agent in immediately available funds on the Effective Date as a condition
precedent to the effectiveness of this Amendment; (ii) one third (⅓) of the
Third Amendment Fee to the Agent in immediately available funds on day that is
one month following the Effective Date; and (iii) one third (⅓) of the Third
Amendment Fee to the Agent in immediately available funds on day that is two
months following the Effective Date.
5.    Conditions Precedent/Effectiveness Conditions. This Amendment shall be
effective upon the date (the “Effective Date”) when all of the following
conditions precedent have been satisfied:
(a)    Agent shall have received this Amendment (in form and substance
satisfactory to Agent in its reasonable discretion) fully executed by Borrowers
and the Lenders;
(b)    Agent shall have received one third (⅓) of the Third Amendment Fee in
immediately available funds;
(c)    Since the Closing Date, no event or omission shall have occurred that has
resulted in a Material Adverse Effect;
(d)    All representations and warranties of the Borrowers contained herein
shall be true and correct;
(e)    No litigation shall be pending or threatened against any Borrower other
than the litigation listed on Schedule I attached hereto;
(f)    No material contingent obligations of any Borrower shall exist;
(g)    Agent shall have received field examinations of the Collateral, the
results of which examinations shall be satisfactory to Agent;
(h)    Agent shall have received evidence that all actions necessary or
desirable to perfect and protect the security interests of the Agent in the
Collateral shall have been taken;

-7-



--------------------------------------------------------------------------------



(i)    Agent shall have received a Borrowing Base Certificate showing that the
Borrowers have Undrawn Availability of at least $1,000,000, after (1) giving
effect to payment of fees incurred by the Borrowers in connection with this
Amendment, and (2) subtracting trade payables 60 or more days past due;
(j)    Each Borrower shall be in compliance with all Applicable Laws; and
(k)    Agent shall have received monthly and annual financial projections of
Borrowers, which projections demonstrate to Agent’s satisfaction that Borrowers
will be able to make payments on the Obligations when and as the same are due
and payable under the Credit Agreement.
6.    Further Assurances. Each Borrower hereby agrees to take all such actions
and to execute and/or deliver to Agent and Lenders all such documents,
assignments, financing statements and other documents, as Agent and Lenders may
reasonably require from time to time, to effectuate and implement the purposes
of this Amendment.
7.    Payment of Expenses. Borrowers shall pay or reimburse Agent for its
reasonable attorneys’ fees and expenses in connection with the preparation,
negotiation and execution of this Amendment and the documents provided for
herein or related hereto.
8.    Reaffirmation of Credit Agreement. Except as modified by the terms hereof,
all of the terms and conditions of the Credit Agreement, as amended by this
Amendment, and all other of the Other Documents are hereby reaffirmed and shall
continue in full force and effect as therein written.
9.    Miscellaneous.
(a)    Third Party Rights. No rights are intended to be created hereunder for
the benefit of any third party donee, creditor, or incidental beneficiary.
(b)    Loan Document. This Amendment is an “Other Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Other Documents shall apply hereto.
(c)    Headings. The headings of any paragraph of this Amendment are for
convenience only and shall not be used to interpret any provision hereof.
(d)    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Illinois.
(e)    Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction
(f)    Counterparts. This Amendment may be executed in any number of
counterparts and by facsimile, PDF or other electronic transmissions, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

-8-



--------------------------------------------------------------------------------



(g)    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and its respective successors and assigns.


[SIGNATURES TO APPEAR ON FOLLOWING PAGES]





-9-



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.


BORROWERS: APPLIANCE RECYCLING CENTERS OF AMERICA, INC.




By: /s/ Edward R. Cameron
Name:    Edward R. Cameron
Title:    President and CEO




ARCA RECYCLING, INC.




By:     /s/ Edward R. Cameron
Name:    Edward R. Cameron
Title:    President and CEO




ARCA CANADA INC.




By: /s/ Edward R. Cameron
Name:    Edward R. Cameron
Title:    President and CEO




APPLIANCESMART, INC.




By: /s/ Edward R. Cameron
Name:    Edward R. Cameron
Title:    CEO



[SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT, TERM LOAN AND SECURITY
AGREEMENT]
S-1



--------------------------------------------------------------------------------





AGENT AND LENDER:      PNC BANK, NATIONAL ASSOCIATION,
as Lender and as Agent




By:    /s/ Timothy Canon
Timothy Canon, Vice President
200 S. Wacker Drive, Suite 600
Chicago, IL 60606





[SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT, TERM LOAN AND SECURITY
AGREEMENT]
S-2



--------------------------------------------------------------------------------



SCHEDULE I


LITIGATION




1.
Claim of Joseph Berta/ARCA-Canada:  In 2007, the Company entered into an
agreement with AMTIM Capital for AMTIM to act as ARCA’s representative to market
ARCA’s recycling services in Canada under an arrangement which pays AMTIM for
revenue generated by recycling services in Canada all as more fully set forth in
the agreements between the parties.  A dispute has arisen between AMTIM and the
Company with respect to the calculation of amounts due AMTIM pursuant to said
agreements.  AMTIM claims a discrepancy in the calculation of fees due to AMTIM
by ARCA of more than $600,000 as of mid 2010.  ARCA commenced an action in the
US District Court for a determination of the parties’ rights under the
agreements.  AMTIM started its own action, in Ontario, against ARCA for amounts
it claims it is due pursuant to the agreements.  ARCA moved the Ontario Court
for a stay of that action pending the US action.  AMTIM requested the US
District Court to stay the US action pending resolution of the Ontario action. 
AMTIM’s motion was denied by the US District Court and the Company thereafter
obtained a default judgment against AMTIM approving the manner in which ARCA has
historically calculated fees due to AMTIM.  Shortly thereafter the Ontario Court
dismissed ARCA’s pending motion to stay the Canadian action.  ARCA is currently
pursuing a motion to dismiss this Canadian action on the grounds that the issues
between the parties have already been determined by the U.S. District Court
precluding any further litigation thereof.



2.
Class Action Lawsuit Involving Energy Star Designations:  In February 2012,
various individuals commenced a class action lawsuit against Whirlpool
Corporation and various distributors of Whirlpool products, including Sears,
Home Depot, Lowes and ARCA, alleging that certain appliances sold by Whirlpool
through its distributorship chain, which includes ARCA, were improperly
designated with the “Energy Star” qualification rating established by the U.S.
Department of Energy and the Environmental Protection Agency.  The claims
against the Company include breach of warranty claims, as well as various State
Consumer Protection claims.  The amount of the claim is, as yet, undetermined. 
Whirlpool has offered to fully indemnify and defend its distributors in this
lawsuit including ARCA, and has engaged defense counsel to defend itself, and
its distributors, including ARCA.  ARCA is monitoring Whirlpool’s defense of the
claims.



3.
Claim of Georgia Landlord involving Conyers Lease: Civil Action File Number
2013CV227687, in the Superior Court of Fulton County, Georgia. Claim for breach
of settlement agreement regarding lease dated 10/24/08 by and between Centro GA
Conyers





--------------------------------------------------------------------------------



Phase I Owner LLC (Landlord) and ARCA (Tenant), as amended, regarding property
located at 1380 Dogwood Drive, S.E., Conyers, Georgia. The lease runs through
January 31, 2019, and the remaining rent due is approximately $1,500,000.00. The
settlement agreement calls for payment of $500,000.00, plus attorneys’ fees.


4.
Claim of Georgia Landlord Involving Norcross Lease. Claim for breach of lease
dated 8/11/03 by and between Shaheen & Company (Landlord) and ARCA (Tenant), as
amended, regarding property located at 6588 Dawson Blvd., Norcross, Georgia.
This lease runs through October 31, 2013, and the remaining rent due is
approximately $165,000.00. If suit is filed, ARCA would also be responsible for
payment of Landlord’s attorney’s fees, in the amount of approximately
$25,000.00. No litigation has yet been filed.



